UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q /A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54344 THE BRAINY BRANDS COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 30-0457914 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 460 Brogdon Road, Suite 400 Suwanee, GA (Address of principal executive offices) (Zip Code) (678) 762-1100 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, 36,461,706 shares of common stock are issued and outstanding as of August 22, 2011. 1 Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q (the "Form 10-Q") of The Brainy Brands Company, Inc. for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 23, 2011, is being filed to (i) make certain immaterial reclassifications and amendments to the Statements of Operations and Statements of Cash Flows, and (ii) furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to the Form 10-Q provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and, except as set forth above, does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 Item 1. Financial Statements THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 F - 1 THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY Consolidated Balance Sheets June 30, 2011 December 31, 2010 (unaudited) Assets Assets: Cash $ $ Restricted cash - Accounts receivable, net of allowance for doubtful accounts of $227 and $1,547, respectively Inventory, net Prepaid expenses and other Total Current Assets Debt issuance costs, net Property and equipment, net Intangible assets, net Total Assets $ $ Liabilities and Shareholders' Deficit Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Other current liabilities TotalCurrent Liabilities Convertible notes payable Derivative liabilities Total Long-Term Liabilities Total Liabilities Shareholders' Deficit Preferred stock, $0.001 par value, 10,000,000 shares authorized, noneissued and outstanding - - Common stock, $0.001 par value, 160,000,000 shares authorized, 32,699,986 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ See accompanying notes to consolidated financial statements F - 2 THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenues Product sales, net of discounts $ Licensing income Total Revenues Cost of Sales Gross Profit Operating Expenses Selling, general and administrative expenses 1,870,002 3,265,348 Depreciation and amortization Total Operating Expenses Loss from Operations ) Other Income (Expense) Legal settlement income 17 - - Change in fair market value of derivative liabilities (1,906,504 ) - (1,899,119 ) - Derivative expense (12,586,255 ) - (12,586,255 ) - Interest income 4 Interest expense (344,250 ) ) (529,437 ) ) Total Other Income (Expense) Net Loss $ ) $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding Basic - Diluted See accompanying notes to consolidated financial statements F - 3 THE BRAINY BRANDS COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2011 June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt issuance costs - Amortization of debt discount - Change in fair market value derivative liabilities - Derivative expense - Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other ) ) Increase (Decrease) in: Accounts payable and accrued expenses ) Deferred revenue ) Other current liabilities (9,185 ) - Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) - Net Cash Used in Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from convertible notes - Paymentson lines of credit - ) Proceeds from notes payable - Proceeds from the release of cash restriction Payments received on amounts due from officer - 124,454 Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash ) 77 Cash - Beginning of Period Cash - End of Period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income Taxes $ - $ - Interest $ - $ - SUPPLEMENTARY DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Debt discount on convertible notes $ $ - See accompanying notes to consolidated financial statements F - 4 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 Note 1 Nature of Operations and Basis of Presentation The Brainy Brands Company, Inc. ( “Holdings” or "Company"), (formerly known as Enter Corp.) is a Delaware corporation incorporated in 2007.On November 24, 2010, Holdings acquired Brainy Acquisitions, Inc. ( “Acquisitions”), a Delaware corporation incorporated in 2010.Acquisitions was formed on August 27, 2010 under the laws of the state of Georgia and is headquartered in Suwanee, Georgia.On September 23, 2010,Acquisitions entered into an Agreement for the Purchase and Sale of Assets of the The Brainy Baby Company, LLC (“LLC”) with Asset Recovery Associates, LLC (“ARA”) as assignee for the benefit of creditors of LLC. LLC, a limited liability company, was formed on July 30, 2001, (Inception), under the laws of the state of Georgia and was headquartered in Suwanee, Georgia. LLCwas engaged in the business of selling educational DVDs, books, games, and toys for babies, toddlers and pre-schoolers both domestically and internationally through retailers under licensing agreements, as well as directly to customers primarily via internet sales. SinceAcquisitions had no previous operations and the members of LLC ultimately received the controlling interest in the Company, LLC is considered the accounting acquirer through the corporate recapitalization. Reverse Acquisition and Recapitalization: Public Shell Merger – Reverse Merger and Recapitalization On November 24, 2010, the shareholders of Acquisitions entered into a share exchange with Holdings, such that Acquisitions became a wholly owned subsidiary of Holdings,in a transaction treated as a reverse acquisition. Holdings did not have any operations and majority-voting control was transferred to the prior shareholders of Acquisitions.The transaction also required a recapitalization of Acquisitions. Since the shareholders of Acquisitions acquired a controlling voting interest, it was deemed the accounting acquirer, while Holdings was deemed the legal acquirer. The historical financial statements of the Company are those of Acquisitions, and of the consolidated entities from the date of merger and subsequent. In connection with the share exchange, Holdings purchased from the former majority shareholders 40,500,000 shares of common stock for $100,000, the shares were cancelled, and Holdings, concurrently issued 18,749,985 shares of common stock to the shareholders of Acquisitions in exchange for 100% of Acquisitions issued and outstanding stock.Upon the closing of the reverse acquisition, Acquisitions' stockholders held 57% of the issued and outstanding shares of common stock. Private Company– Reverse Merger and Recapitalization On September 23, 2010, Acquisitions entered into an Agreement for the Purchase and Sale of Assets ofLLC with ARA, as assignee for the benefit of creditors of LLC. Acquisitions purchased the assets previously assigned by LLC to ARA.The purchase price was $82,500, which was paid in cash at closing.Acquisitions did not assume any debt, accounts payable, contracts, agreements, commitments, or other obligations or liabilities of LLC except for certain equipment lease obligations and license agreement. This transaction with ARAis known under Georgia law as an Assignment for the Benefit of Creditors.In conjunction with this transaction, LLC executed a Deed of Assignment (the “Agreement”) with ARA, whereby all of the assets of LLC, including, but not limited to, all personal property, fixtures, goods, stock, inventory, equipment, furniture, furnishings, accounts receivable, bank deposits, cash, promissory notes, trade names, goodwill, contracts, claims and demands belonging to LLC, books, records, books of account, judgments, liens, and mortgages held or owned byLLC, were assigned to ARA. F - 5 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 This transaction was accounted for as a reverse merger and recapitalization of LLC, deemed the accounting acquirer.Management determined that this was not an acquisition by Acquisitions despite the cash consideration provided.Acquisitions (deemed the legal acquirer) did not have any operations prior to this transactionand the majority-voting control was ultimately transferred to the members of LLC.The transaction also required a recapitalization of the LLC. All equity accounts have been retrospectively recasted to depict share issuances.The historical financial statements of Acquisitions are those of LLC until September 23, 2010, the date of the transaction, and of the consolidated entities subsequent to that date.During the year ended December 31, 2010, the Company recorded a gain on extinguishment of debt in the amount of $2,435,463 for all liabilities, including notes payable, accounts payable andaccruals,that were not transferredfrom LLC as part of the ARA transaction. Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The unaudited interim financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the years ended December31, 2010 and 2009.The interim results for the period ended June 30, 2011 are not necessarily indicative of results for the full fiscal year. Note 2 Summary of Significant Accounting Policies Use of estimates The preparation of unaudited consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Such estimates and assumptions impact, among others, the following: allowance for doubtful accounts, inventory obsolescence reserve, the fair value of share-based payments, fair value of derivative liabilities, estimates of the probability and potential magnitude of contingent liabilities and the valuation allowance for deferred tax assets due to continuing operating losses. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the consolidated financial statements, which management considered in formulating its estimate, could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from our estimates. Risks and uncertainties The Company operates in an industry that is subject to intense competition and change in consumer demand. The Company's operations are subject to significant risk and uncertainties including financial and operational risks including the potential risk of business failure. Cash The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.There were no cash equivalents at June 30, 2011 and December 31, 2010, respectively. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The United States Congress has temporarily increased the Federal Deposit Insurance Corporation (FDIC) deposit insurance from $100,000 to $250,000 per depositor. Cash balances at times may exceed federally insured limits. F - 6 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 Accounts receivable and allowance for doubtful accounts Accounts receivable are stated at the amount management expects to collect from outstanding balances. The Company generally does not require collateral to support customer receivables.The Company provides an allowance for doubtful accounts based upon a review of the outstanding accounts receivable, historical collection information and existing economic conditions. The Company determines if receivables are past due based on days outstanding, and amounts are written off when determined to be uncollectible by management.The maximum accounting loss from the credit risk associated with accounts receivable is the amount of the receivable recorded, which is the face amount of the receivable net of the allowance for doubtful accounts. Inventory Inventory is stated at the lower of cost or market using the first-in, first-out (FIFO) valuation method.Provisions are made for the estimated effect of obsolete and slow-moving inventories. June 30, 2011 December 31, 2010 Finished goods $ $ Less reservefor obsolescence and slow moving inventory ) ) $ $ Property and Equipment Property and equipment are recorded at cost and depreciated over their estimated useful lives using the straight-line method once placed in service. Upon retirement or sale, the cost of the assets disposed of and the related accumulated depreciation are removed from the accounts, and any resulting gain or loss is recognized. Repairs and maintenance costs are expensed as incurred. The estimated useful lives of assets are as follows: Leasehold improvements Lesser of estimated useful life or life of the lease Furniture and equipment 3 - 7 years Vehicles5 years Debt Issuance Costs and Debt Discount These items are amortized over the life of the related debt to interest expense using the straight line method which approximates the interest method.If a conversion, extinguishment or repayment of the underlying debt occurs, a proportionate share of the unamortized portion ofthese amounts will be immediately expensed. Fair Value of Financial Instruments The Company’s financial instruments, including cash, accounts receivable, accounts payable and accrued expenses, are carried at cost, which approximates their fair value because of the short-term nature of these financial instruments. For purpose of this disclosure, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation. F - 7 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 Derivative Financial Instruments Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in convertible debt or equity instruments, and measurement of their fair value for accounting purposes. In determining the appropriate fair value, the Company uses the binomial option-pricing model. In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement. If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once determined, the derivative liabilities are adjusted to reflect fair value at each reporting period end, with any increase or decrease in the fair value being recorded in results of operations as an adjustment to fair value of derivatives. In addition, the fair value of freestanding derivative instruments, such as warrants, are also valued using the binomial option-pricing model. At June 30, 2011 and December 31, 2010, respectively, the Company had derivative liabilities in the amounts of $16,891,175 and $905,701. Impairment of Long-Lived Assets Long-lived assets such as property and equipment and definite-lived intangible assets (DVD or CD master production copies, or "masters") are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.If the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset, an impairment loss is recognized in the amount that the carrying amount of the asset exceeds its fair value.Fair value is determined based on discounted future net cash flows associated with the use of the asset. Based on the Company's expected future undiscounted cash flows generated by the masters, no impairment was recorded at June 30, 2011 and 2010, respectively. Indefinite-Lived Intangible Assets Indefinite-lived intangible assets are recorded at cost and consist of domestic and foreign trademarks.Trademarks are not amortized since they have indefinite lives, but instead are reviewed annually, or more frequently if there are material changes in circumsances, for impairment. Costs to renew trademarks are expensed as incurred. Revenue recognition The Company recognizes revenue when all of the following have occurred: (1) persuasive evidence of an arrangement exists, (2) the product is delivered, (3) the sales price to the customer is fixed or determinable, and (4) collectability of the related customer receivable is reasonably assured. There is no right of return for products.Product sales are recognized upon shipment, where risk and title to the Company’s inventory passes to the customer. The Company also enters into licensing agreements whereby the licensee agrees to pay a percentage of net sales of the licensed products.Most of the agreements require the licensee to pay guaranteed minimum royalty payments upon entering into the agreement.Advanced royalty payments associated with these agreements are recorded as deferred revenue and royalties are recognized as revenue over the period of the agreement based on the greater of the monthly minimums or the licensees’ sales of the licensed products. Cost of sales Cost of sales represents costs directly related to the production and manufacturing of the Company’s products. Costs include product development, freight, packaging and print production costs. Cost of sales also represent licensing fees in accordance with a licensing contract with a related party. F - 8 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 Shipping and handling costs The Company classifies shipping and handling amounts billed to customers as product sales and shipping and handling costs as a component of cost of sales. Advertising Costs incurred for producing and communicating advertising for the Company are charged to operations as incurred as follows: Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Six Months Ended June 30, 2011 Six Months Ended June 30, 2010 $ Share-based payments Generally, all forms of share-based payments, including stock option grants, restricted stock grants and stock appreciation rights are measured at their fair value on the awards’ grant date, based on the estimated number of awards that are ultimately expected to vest. Share-based compensation awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. The expense resulting from share-based payments are recorded in cost of sales or general and administrative expense in the consolidated statements of operations, depending on the nature of the services provided. Earnings per share In accordance with accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share,”basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss), adjusted for changes in income or loss that resulted from the assumed conversion of convertible notes, by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. The Company had the following common stock equivalents at June 30, 2011: 2010 Convertible notes – face amount of $2,806,489, conversion price of $0.40 2011 Convertible notes – face amount of $1,500,000, conversion price of $0.40 Common stock warrants, conversion price of $0.60 (Series “A”) Common stock warrants, conversion price of $1.20 (Series “B”) Total common stock equivalents The Company had nocommon stock equivalents at June 30, 2010. In connection with the reverse acquisition and recapitalization, all share and per share amounts have been retroactively restated. F - 9 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 Note 3 Going Concern and Liquidity As reflected in the accompanyingunaudited consolidated financial statements, the Company incurred a loss of $18,049,436 and net cash used in operations of $2,930,514 for the six months ended June 30, 2011; and a shareholders’ deficit of $18,531,557 at June 30, 2011. The ability of the Company to continue as a going concern is dependent on management's plans, which include the raising of capital through debt and/or equity markets with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.The Company may need to incur additional liabilities with certain related parties to sustain the Company’s existence. The Company will require additional funding to finance the growth of its current and expected future operations as well as to achieve its strategic objectives.The Company believes its current available cash along with anticipated revenues may be insufficient to meet its cash needs for the near future.There can be no assurance that financing will be available in amounts or terms acceptable to the Company, if at all. The Company believes that the utilization of new marketing initiatives, which includes signing up new distributors and a national broker network, and production and distribution of a direct to consumer marketing plan, will allow for increased awareness resulting in additional sales that will provide future positive cash flows. However, sales to date have been nominal. The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. Note 4 Property and Equipment Property and equipment consisted of the following: June 30, 2011 December 31, 2010 Leasehold improvements $ $ Furniture and equipment Vehicle Less accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the six months endedJune 30, 2011 and 2010 totaled $14,131 and $13,692, respectively. F - 10 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 Note 5 Intangible Assets Intangible assets were comprised of the following at June 30, 2011: Estimated life Gross Amount Accumulated Amortization Net Masters 10 years $ $ $ Trademarks Indefinite - $ $ $ Intangible assets were comprised of the following at December 31, 2010: Estimated life Gross Amount Accumulated Amortization Net Masters 10 years $ $ $ Trademarks Indefinite - $ $ $ Amortization expense related to the masters totaled $24,080 and $26,697 for the six months ended June 30, 2011 and 2010, respectively. Note 6 Debt (A) 2010 Convertible Promissory Notes and Warrants Terms of Notes On November 24, 2010, the Company completed a secured convertible notes and warrants offerings (“Notes”).The Notes are secured by all assets of the Company and mature on November 24, 2012.The Notes bear interest at a rate of 10% per annum and are payable semi-annually in arrears commencing March 31, 2011 and upon maturity (as of June 30, 2011, no interest had been paid).The principal of the Notes was $2,806,489 and the gross proceeds raised were $2,806,489. The Company paid $91,290 in debt issuance costs. The Notes contained the following features: i. Conversion price at issuance:$0.40 per share of common stock ii. Registration rights – the Company is required to file a registration statement within 60 days of a written request of holders of more than 50% of the conversion shares.If the Company fails to file such registration statement, the Company will incur liquidated damages of 2% of the aggregate amount raised in the offering for each 30 days of delinquency.The maximum liquidated damages are capped at 12.0% of the aggregate amount raised in the offering. iii. Warrants -The Company also issued the Note holders one stock purchase warrant with a maturity of 5 years and a $0.60 exercise price for each convertible share (7,016,222 warrants)and one stock purchase warrant with a maturity of 5 years and a $1.20 exercise price for each convertible share (7,016,222 warrants). iv. Full ratchet provision – The Notes contain a provision in which the conversion price will be reduced in any event the Company issues any security or debt instrument with a lower consideration per share in any future offering. v. $900,000 of the cash proceeds was restricted by the investors and must be utilized for investor relation purposes.For purposes of cash flow presentation, the restriction was netted with the gross proceeds raised. (B) 2011 Convertible Promissory Notes and Warrants On April 18, 2011 and May 20, 2011,the Company completed a secured convertible notes and warrants offerings (“2011 Notes”).The 2011 Notes are secured by all assets of the Company and mature on April 18, 2013 and May 20, 2013.The Notes bear interest at a rate of 10% per annum. The principal of the Notes was $1,500,000 ($750,000 was sold and issued on April 18, 2011 and $750,000 was sold and issued on May 20, 2011). The Company paid $32,500 in debt issuance costs. The Notes contained the following features: i. Conversion price at issuance:$0.40 per share of common stock ii. Registration rights – the Company is required to file a registration statement within 60 days of a written request of holders of more than 50% of the conversion shares.If the Company fails to file such registration statement, the Company will incur liquidated damages of 2% of the aggregate amount raised in the offering for each 30 days of delinquency.The maximum liquidated damages are capped at 12.0% of the aggregate amount raised in the offering. iii. Warrants -The Company also issued the Note holders one stock purchase warrant with a maturity of 5 years and a $0.60 exercise price for each convertible share (5,625,000 warrants)and one stock purchase warrant with a maturity of 5 years and a $1.20 exercise price for each convertible share (5,625,000 warrants). iv. Full ratchet provision – The Notes contain a provision in which the conversion price will be reduced in any event the Company issues any security or debt instrument with a lower consideration per share in any future offering. v. $500,000 of the cash proceeds was restricted by the investors and must be utilized for investor relation purposes.For purposes of cash flow presentation, the restriction was netted with the gross proceeds raised.The entire $500,000 was released from restriction during the period. F - 11 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 Derivative Liabilities In connection withASC 815, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock,” the Company determined that the embedded conversion feature and the warrant issuances (ratchet down of exercise price based upon lower exercise price in future offerings) are not indexed to the Company’s own stock and, therefore, is an embedded derivative financial liability (the “Embedded Derivative”), which requires bifurcation and separate accounting. The Company measured the fair value of the derivative liabilities using a binomial lattice valuation model. The fair value of the derivative liabilities is summarized as follow: Fair value at the issuance dates for conversion feature and warrants issued on the 2010 Convertible Promissory Notes and Warrant Offering $ Mark to market adjustments for the year ended December 31, 2010: ) Derivative liabilities balance at December 31, 2010 $ Fair value at the issuance dates for conversion feature and warrants issued on the 2011 Convertible Promissory Notes and Warrant Offering Mark to market adjustments for the six months ended June 30, 2011: Derivative liabilities balance at June 30, 2011 $ The Company recorded the fair value of the derivative liabilities as a debt discount and is amortizing the discount over the life of the Notes on a straight-line basis. The fair value of the derivative liabilities at issuance and at each mark to market assessment were based upon the following management assumptions: Exercise price $0.40 - $1.20 Expected dividends 0% Expected volatility 62.5% - 99.7% Expected term: conversion feature 2 years Expected term: warrants 5 years Suboptimal exercise factor Risk free interest rate 0.45% - 2.24% (C) Debt Issuance Costs In connection with raising convertible debt during 2010 and 2011, the Company incurred legal fees in the amount of $91,290 and $32,500.The Company is amortizing the issuance costs over the life of the debt. During the six months ended June 30, 2011, the Company amortized $26,104 of the debt issuance costs. Note 7 Fair Value The Company has categorized its assets and liabilities recorded at fair value based upon the fair value hierarchy specified by generally accepted accounting principles. The levels of fair value hierarchy are as follows: ● Level 1 inputs utilize unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access; ● Level 2 inputs utilize other-than-quoted prices that are observable, either directly or indirectly. Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs such as interest rates and yield curves that are observable at commonly quoted intervals; and ● Level 3 inputs are unobservable and are typically based on our own assumptions, including situations where there is little, if any, market activity. F - 12 The Brainy Brands Company, Inc. and Subsidiary Notes to Unaudited Consolidated Financial Statements June 30, 2011 and 2010 In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the Company categorizes such financial asset or liability based on the lowest level input that is significant to the fair value measurement in its entirety. Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. Both observable and unobservable inputs may be used to determine the fair value of positions that are classified within the Level3 category. As a result, the unrealized gains and losses for assets within the Level3 category presented in the tables below may include changes in fair value that were attributable to both observable and unobservable inputs. The following are the major categories of liabilities measured at fair value on a nonrecurring basis during the six months ended June 30, 2011, using quoted prices in active markets for identical liabilities (Level1); significant other observable inputs (Level2); and significant unobservable inputs (Level3): June 30, 2011: Level 1: Quoted Prices in Active Markets for Identical Liabilities Level 2: Significant Other Observable Inputs Level 3: Significant Unobservable Inputs Total at June 30, 2011 Derivative Liabilities $
